Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending as of the response and amendments filed on 11/15/22. The amendment to the specification to update the priority of the current application is acknowledged and accepted. 
The rejection for nonstatutory double patenting over the claims of USP 11382917 is withdrawn in view of the acceptance of the terminal disclaimer filed on 11/15/22.
Claims 1, 5, 7, 14, 19, and 27-29 were previously rejected under 35 USC 103 as being unpatentable over Allen, publ. 2012. Claims 2-3 and 6 were previously rejected under 35 USC 103 as being unpatentable over Allen, publ. 2012, in view of Jenkins, US 20070104792. Claim 4 was previously rejected under 103 as being unpatentable over Allen, publ. 2012, in view of Xu, CN 106821991. Claim 30 was previously rejected under 103 as being unpatentable over Allen, publ. 2012, in view of Hatzimouratidis, publ. 2014. Applicants’ response to these rejections is reiterated and addressed below.
Applicants have submitted the amendments, including the amendment to claim 1 to incorporate the subject matter of allowable claim 8, renders moot the 103 rejections of record. 
Applicants’ arguments are not found persuasive. Although the amendments to the claims have been considered, and it appears Applicants have attempted to incorporate the subject matter of previous claim 8 into claim 1, claim 1 as amended recites the wetting agent as being optional, and not required. Claim 1 as amended recites “wherein the pharmaceutically acceptable excipient comprises a wetting agent, a preservative, a sweetener, a flavorant, or a combination thereof”. As a wetting agent is optional, but not required by the composition of claim 1, the 103 rejections of record still apply over the amended claims. To overcome these rejections, it is suggested claim 1 be amended to require the wetting agent in the claimed concentration range, rather than being optionally present, as currently claimed. These rejections are reiterated below, with slight modifications to account for the amended claims, below.
Claims 1-30 were examined. Claims 1-6, 14, 19, and 27-30 are rejected. Claims 7-13, 15-18, and 20-26 are objected to. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 14, 19, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen, U.S. Pharmacist, vol. 37(5), p. 43-44 (1-5), publ. 5/22/2012 (cited in an IDS).
The instant claims are drawn to a liquid oral composition comprising about 4 mg/mL tadalafil or a pharmaceutical salt thereof; a pharmaceutical excipient comprising a wetting agent, preservative, a sweetener, a flavorant, or a combination thereof; a vehicle comprising water; wherein the wetting agent is present in an amount of about 100-1000 mg/mL, the preservative is present in an amount of about 0.1 mg/mL-100 mg/mL, the sweetener present in an amount of about 0.1 mg/mL-50 mg/mL, the flavorant present in an amount of about 0.1 mg/mL-50 mg/mL, the composition has a pH between about 4-8; and wherein the wetting agent comprises ethanol, propylene glycol, glycerin, or a combination thereof. The claims are also drawn to a method of treating pulmonary arterial hypertension and erectile dysfunction comprising administering the composition to a human patient in need thereof.
Allen teaches a tadalafil 5 mg/mL oral suspension formulation for treating pulmonary hypertension (e.g. pulmonary arterial hypertension) in patients unable to swallow a solid oral dosage form (pp. 1-2). Allen teaches tadalafil is also used to treat erectile dysfunction, and is suitable for treating both pediatric and adult patients with pulmonary hypertension (p. 3, 1st para). As humans are well known to comprise the patient population afflicted with pulmonary hypertension or erectile dysfunction, it would have been prima facie obvious to one of ordinary skill in the art that Allen implies treatment of human patients. Allen further teaches the vehicle for the oral suspension formulation to comprise Ora-Sweet syrup, which is buffered to a pH of about 4.2 and comprises water, sucrose, glycerin, sorbitol (5%), flavoring, sodium phosphate, and citric acid as buffering agents, and potassium sorbate and methylparaben as preservatives (p. 3, last para). Sorbitol is included within Applicants’ definition of a sweetening agent (see Applicants’ specification, para [0127]). Sorbitol 5% (by weight) corresponds to 50 mg/mL, which is included within the concentration range of sweetener recited by instant claim 1. Although Allen teaches the concentration of tadalafil as 5 mg/mL rather than about 4 mg/mL as recited by the instant claims, Applicants have defined “about” to mean ±10% of the numerical value (para [0008] of Applicants’ specification). As such, about 4 mg/mL includes a concentration of 4.4 mg/mL tadalafil, which is close to Allen’s teaching of 5 mg/mL tadalafil. See MPEP 2144.05(I): “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The instantly claimed composition comprising 4.4 mg/mL tadalafil, and method of treating pulmonary arterial hypertension or erectile dysfunction comprising administering this composition would have been prima facie obvious in view of Allen, as the concentration of tadalafil of 5 mg/mL as taught by Allen is close to 4.4 mg/mL tadalafil, and one of ordinary skill in the art would have found it prima facie obvious to have adjusted the concentration of tadalafil of 5 mg/mL to 4.4 mg/mL by routine experimentation, in the absence of evidence indicating the criticality of the claimed concentration. See MPEP 2144.05(II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Claim(s) 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Allen, U.S. Pharmacist, vol. 37(5), p. 43-44 (1-5), publ. 5/22/2012 (cited in an IDS), as applied to claims 1, 5, 14, 19, and 27-29 above, and further in view of Jenkins, US 20070104792 A1 (publ. 5/10/2007, cited in an IDS).
The instant claims are drawn to a liquid oral composition comprising about 4 mg/mL tadalafil or a pharmaceutical salt thereof; a pharmaceutical excipient comprising a wetting agent, preservative, a sweetener, a flavorant, or a combination thereof; a vehicle comprising water; wherein the wetting agent is present in an amount of about 100-1000 mg/mL, the preservative is present in an amount of about 0.1 mg/mL-100 mg/mL, the sweetener present in an amount of about 0.1 mg/mL-50 mg/mL, the flavorant present in an amount of about 0.1 mg/mL-50 mg/mL, the composition has a pH between about 4-8; and wherein the wetting agent comprises ethanol, propylene glycol, glycerin, or a combination thereof, wherein the tadalafil comprises particulate tadalafil having a d90 particulate size from about 1-200 microns. 
Allen teaches as discussed previously, however, particulate tadalafil having a d90 particle size between 1-200 microns, or a pH of about 5, is not taught.
Jenkins teaches nanoparticulate tadalafil formulations having improved bioavailability, faster absorption rates, and improved therapeutic effect wherein the tadalafil particles have an average particle size of less than about 2000 nm (title & abstract; para [0002]). Jenkins teaches tadalafil as a PDE5 inhibitor known to be used for treating erectile dysfunction, as well as pulmonary arterial hypertension (para [0004-0005]). However, tadalafil is a crystalline solid and is highly insoluble in water and only slightly soluble in ethanol, which results in poor bioavailability of tadalafil (para [0007-0008], [0013]). Jenkins teaches the nanoparticle tadalafil composition to include oral dosage forms, such as liquid dispersions, for administration to treat erectile dysfunction or pulmonary arterial hypertension, wherein the nanoparticulate tadalafil exhibits improved pharmacokinetic properties compared to non-nanoparticulate tadalafil (para [0024-0028]). Jenkins teaches “effective average particle size of less than about 2000 nm” to mean at least 50% of the tadalafil particles, or d50 is less than about 2000 nm (para [0038], [0124]); additionally, Jenkins teaches an embodiment wherein the d90 particle size is less than about 2000 nm (para [0123-0124]). Jenkins teaches another embodiment wherein the composition is a liquid dosage form for oral administration (para [0163]). Jenkins further teaches the composition to have a biorelevant pH, taught to range from slightly less than 2 up to 8 (para [0067]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have incorporated nanoparticulate tadalafil having a d90 particle size of less than 2000 nm, e.g., about 1 micron, into the tadalafil liquid suspension taught by Allen, in view of the teachings of Jenkins. Jenkins teaches tadalafil as being poorly water soluble, only slightly soluble in ethanol, and having poor bioavailability, however, nanoparticulate tadalafil, which includes tadalafil having a d90 particulate size of less than 2 microns, results in improved pharmacokinetics compared to non-nanoparticulate tadalafil. As Jenkins teaches the nanoparticulate tadalafil to be suitable for liquid oral dosage forms, one of ordinary skill in the art would have been motivated to have incorporated nanoparticulate tadalafil as taught by Jenkins into the tadalafil suspension taught by Allen, with the reasonable expectation that bioavailability or pharmacokinetics of the tadalafil would have been improved. Additionally, since Jenkins teaches the tadalafil nanoparticle formulations to include a pH of 5, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have adjusted the pH of Allen’s formulation to about 5, and have had a reasonable expectation of success. 


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen, U.S. Pharmacist, vol. 37(5), p. 43-44 (1-5), publ. 5/22/2012 (cited in an IDS), as applied to claims 1, 5, 14, 19, and 27-29 above, further in view of Xu et. al., CN 106821991 A (publ. 6/13/2017). Xu was published in Chinese; for convenience, an English translation is referred to (of previous record). 
The instant claims are drawn to a liquid oral composition comprising about 4 mg/mL tadalafil or a pharmaceutical salt thereof; a pharmaceutical excipient comprising a wetting agent, preservative, a sweetener, a flavorant, or a combination thereof; a vehicle comprising water; wherein the wetting agent is present in an amount of about 100-1000 mg/mL, the preservative is present in an amount of about 0.1 mg/mL-100 mg/mL, the sweetener present in an amount of about 0.1 mg/mL-50 mg/mL, the flavorant present in an amount of about 0.1 mg/mL-50 mg/mL, the composition has a pH between about 4-8; and wherein the wetting agent comprises ethanol, propylene glycol, glycerin, or a combination thereof, wherein the tadalafil comprises particulate tadalafil having a d90 particulate size from about 5-10 microns. 
Allen teaches as discussed previously, however, particulate tadalafil having a d90 particulate size from 5-10 microns is not taught. 
Xu teaches microparticle size tadalafil, wherein the particle size range is from 0.6-25 µm (abstract). Xu teaches tadalafil as a PDE5 inhibitor used for the treatment of erectile dysfunction; tadalafil is poorly soluble which is a key factor affecting clinical efficacy (p. 3 of 13, 1st para; p. 4 of 13, 2nd para). Xu teaches micronization of tadalafil is a method for improving the poor solubility (p. 4 of 13, 2nd para). Xu teaches the microparticle tadalafil can be incorporated into an oral solution dosage form (p. 5 of 13, last para). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have modified the composition of Allen by incorporating microparticle tadalafil into the composition, because Xu teaches the solubility of tadalafil is improved by micronizing tadalafil into particles having a size from 0.6-25 µm. Xu also teaches the microparticles can be incorporated into oral liquid formulations. As Allen teaches an oral liquid dosage form of tadalafil, one of ordinary skill in the art would have been motivated to have incorporated microparticle tadalafil into the composition, for the advantage taught by Xu, and have had a reasonable expectation of success. As Xu teaches a microparticle size range of 0.6-25 µm, it would have been prima facie obvious to have arrived at an oral liquid tadalafil formulation wherein all of the particles of tadalafil are sized from 5-10 microns, or a d90 particle size of 5-10 microns, as recited by instant claim 4. 


Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen, U.S. Pharmacist, vol. 37(5), p. 43-44 (1-5), publ. 5/22/2012 (cited in an IDS), as applied to claims 1, 5, 14, 19, and 27-29 above, and further in view of Hatzimouratidis, Ther. Adv. Urol., vol. 6(4), pp. 135-147, publ. 2014.
Claim 30 is drawn to a method of treating benign prostatic hyperplasia comprising administering the composition of claim 1 to a human patient in need thereof.
Allen teaches as discussed previously, but treatment of benign prostatic hyperplasia is not taught.
Hatzimouratidis teaches erectile dysfunction and benign prostatic hyperplasia associated lower urinary tract symptoms (BPH-LUTS) are both highly prevalent in older men and share common pathophysiological pathways (abstract; p. 135, 1st para). Hatzimouratidis teaches tadalafil has been approved for treating BPH-LUTS in men with or without erectile dysfunction, and that the efficacy of tadalafil for treating this condition is well established (p. 135, 2nd para-p. 136, left col., top para; p. 144, Conclusion). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claim to have treated a human male patient in need of treatment for BPH comprising administering an effective amount of the oral tadalafil suspension taught by Allen, because Allen teaches the tadalafil to be used for treating erectile dysfunction, while Hatzimouratidis teaches erectile dysfunction and BPH to share common disease pathways, and that tadalafil is effective for treating BPH in men with or without erectile dysfunction. Thus, one of ordinary skill in the art would have been motivated to have administered the oral taladafil suspension taught by Allen to treat a male human patient having BPH, and have had a reasonable expectation of success. 

Claim Objections
Claims 7-13, 15-18, and 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information Disclosure Statement
The IDS filed on 11/15/22, and the human generated English translation of Xu et. al., have been considered. 

Conclusion
Claims 1-30 were examined. Claims 1-6, 14, 19, and 27-30 are rejected. Claims 7-13, 15-18, and 20-26 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627